ITEMID: 001-93043
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: ZEMEROV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Mr Viktor Alekseyevich Zemerov, is a Russian national who was born in 1937 and lives in Moscow. The Russian Government (“the Government”) are represented by their Agent, Ms V. Milinchuk, former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 26 September 2000 the Lefortovskiy District Court of Moscow upheld the applicant’s action against the Ministry of Internal Affairs and awarded him a lump sum of 154,017.71 Russian roubles (RUB) in compensation for health damage and RUB 4,498.16 in monthly payments starting from 1 September 2000. The District Court also noted that monthly payments were to be adjusted to increases of the minimum statutory wage. The judgment was upheld on appeal and became final on 26 January 2001.
The lump sum was paid in one month and eight days after the judgment became final. The monthly payments were made on time. However, the adjustment the authorities made was wrong and the applicant brought a civil action for damages.
On 20 June 2003 the Moscow City Court, in the final instance, dismissed the applicant’s claims.
On 13 October 2003 the Lefortovskiy District Court of Moscow granted the applicant’s request for reopening of the proceedings due to newly discovered circumstances.
On 25 November 2003 the Lefortovskiy District Court upheld the applicant’s action against the Ministry of Internal Affairs, made an adjustment of the monthly payments the applicant asked for and awarded him a lump sum of RUB 101,272.78 representing arrears in monthly payments of compensation for damage for the period from 1 January 2001 to 30 November 2003 and RUB 9,625.78 in monthly payments from 1 December 2003. The District Court noted that monthly payments were to be adjusted to increases of the coefficient of the minimum subsistence level in Moscow. The judgment was not appealed against and became final.
The lump sum was paid one month and eight days after the judgment became final. The monthly payments were paid on time. The judgment was not enforced as regarded the adjustment and the applicant sued the authorities.
On 15 June 2004 the Lefortovskiy District Court found for the applicant and awarded him RUB 6,834.45 representing arrears in monthly payments for the period from 1 January to 31 May 2004 and RUB 10,992.64 in monthly payments to be increased accordingly. The judgment was not appealed against and became final on 28 June 2004.
The lump sum was paid one month and ten days after the judgment became final. The monthly payments were paid on time, but the authorities again failed to adjust the monthly payments and the applicant brought another action against them.
On 18 November 2005 the Lefortovskiy District Court awarded the applicant RUB 7,914.69 representing arrears in monthly payments for the period from 1 January to 31 September 2005 and RUB 11,872.05 in monthly payments to be increased according to the requirements of law. The judgment was not appealed against and became final on 28 November 2005. The lump sum was paid one month and twenty six days after the judgment became final. The monthly payments were paid on time.
